Title: From George Washington to John Jay, 3 June 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters Middle Brook June 3: 1779
        
        I do myself the Honor of transmitting to Your Excellency a Copy of a Report of a Board of General Officers in a dispute between the Captains in the pensilvania line and Captain prowell, who has been appointed to the majority in the 11th Regiment. If Congress approve the Report, they will be pleased to revoke Captain prowells Commission. They will see a Copy of the Memorial against his appointment, which with his claim was before the Board. I would also take the liberty to return the Memorials of Colonels Cortland & Gansevoort and that of Colo. Dubois, which were respectively transmitted in your Excellency’s favors of the 22d of April and 25 Ulto. It appears to me that Congress can best decide on the points they contain. The Commission from which Colo. Dubois claims rank, was obtained immediately from them in 1776. A Board of Officers could only report a state of facts already ascertained, by which it appears that Col. Dubois was in the first instance promoted over Officers of superior rank and equal merit. The confirming or revoking his appointment would ultimately rest with Congress. It is essential that the matter should receive the earliest decision, as the Regiments these Gentlemen command, compose a part of the forces detached against the Indians—and I fear

from the information I have received, their disputes may be very injurious to the service. I have the Honor to be with great esteem & regard Yr Excellency’s Most Obed. sert
        
          Go: Washington
        
      